
	
		I
		111th CONGRESS
		2d Session
		H. R. 6455
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the American opportunity tax credit increases made to the Hope
		  Scholarship Credit.
	
	
		1.Short titleThis Act may be cited as the
			 American Opportunity Tax Credit
			 Extension Act of 2010.
		2.Increases in hope
			 scholarship credit made permanent
			(a)In
			 generalSubparagraphs (A) and
			 (B) of section 25A(b)(1) of the Internal Revenue Code of 1986 (relating to Hope
			 Scholarship Credit) are amended to read as follows:
				
					(A)100 percent of so much of the qualified
				tuition and related expenses paid by the taxpayer during the taxable year (for
				education furnished to the eligible student during any academic period
				beginning in such taxable year) as does not exceed $2,000, plus
					(B)25 percent of such expenses so paid as
				exceeds $2,000 but does not exceed the applicable
				limit.
					.
			(b)Credit allowed
			 for first 4 years of post-Secondary educationSubparagraphs (A) and (C) of section
			 25A(b)(2) of such Code are amended by striking 2 each place it
			 appears and inserting 4.
			(c)Qualified
			 tuition and related expenses To include required course materialsSubparagraph (A) of section 25A(f)(1) of
			 such Code is amended by striking and fees and inserting ,
			 fees, and course materials.
			(d)Increase in AGI
			 limits
				(1)In
			 generalParagraph (2) of section 25A(d) of such Code is amended
			 to read as follows:
					
						(2)Amount of
				reduction
							(A)Hope scholarship
				creditIn the case of the Hope Scholarship Credit, the amount
				determined under this paragraph is the amount which bears the same ratio to the
				credit which would be determined under subsection (a)(1) (without regard to
				this subsection) as—
								(i)the excess
				of—
									(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
									(II)$80,000 ($160,000
				in the case of a joint return), bears to
									(ii)$10,000 ($20,000
				in the case of a joint return).
								(B)Lifetime
				learning creditIn the case of the Lifetime Learning Credit, the
				amount determined under this paragraph is the amount which bears the same ratio
				to the credit which would be determined under subsection (a)(2) (without regard
				to this subsection) as—
								(i)the excess
				of—
									(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
									(II)$40,000 ($80,000
				in the case of a joint return), bears to
									(ii)$10,000 ($20,000
				in the case of a joint
				return).
								.
				(2)Conforming
			 amendments to inflation adjustments
					(A)Amount of
			 creditSubparagraph (A) of
			 section 25A(h)(1) of such Code is amended—
						(i)by
			 striking 2001 and inserting 2010,
						(ii)by
			 striking calendar year 2000 and inserting calendar year
			 2009, and
						(iii)by
			 striking $1,000 and inserting $2,000.
						(B)Income
			 limits
						(i)Paragraph (2) of
			 section 25A(h) of such Code is amended by redesignating subparagraphs (A) and
			 (B) as subparagraphs (B) and (C), respectively, and by inserting before
			 subparagraph (B) (as so redesignated) the following new subparagraph:
							
								(A)Hope scholarship
				creditIn the case of a
				taxable year beginning after 2010, the $80,000 and $160,000 amounts in
				subsection (d)(2)(A) shall each be increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B)
				thereof.
									.
						(ii)Subparagraph (B)
			 of section 25A(h)(2) of such Code, as redesignated by clause (i), is
			 amended—
							(I)by striking
			 In
			 general in the heading and inserting
			 Lifetime learning
			 credit, and
							(II)by striking
			 subsection (d)(2) and inserting subsection
			 (d)(2)(B).
							(C)RoundingSubparagraph
			 (C) of section 25A(h)(2) of such Code, as redesignated by subparagraph (B)(i),
			 is amended by inserting or (B) after subparagraph
			 (A).
					(e)Credit allowed
			 against minimum tax, Etc
				(1)In
			 generalSubsection (i) of section 25A of such Code is amended by
			 striking paragraphs (1), (2), (3), (4), and (7) and by redesignating paragraphs
			 (5) and (6) as paragraphs (1) and (2), respectively.
				(2)Paragraph (2) of
			 section 25A(i) of such Code, as redesignated by paragraph (1), is
			 amended—
					(A)by striking
			 paragraph (4) and inserting subsection (d),
			 and
					(B)by striking
			 paragraph (5) and inserting paragraph (1).
					(3)The heading for
			 such subsection (i) is amended to read as follows:
					
						(i)Hope scholarship
				credit allowed against minimum tax; portion of credit made
				refundable
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
